DETAILED ACTION
Response filed on 7/14/2022 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-3, 6, 8, and 14 are amended.
Claims 11-13 and 15 are canceled.
Claims 16-18 are newly added.
Claims 1-10, 14, and 16-18 are pending for examination.
Response to arguments
Re: 35 U.S.C. §103 rejection
Applicant’s arguments made in an amendment on 7/14/2022 has been fully considered.
Applicant’s main argument related to unamended portion of the independent claim and examiner’s response to the arguments are provided below:
Applicant’s argument: (pg. 7 of applicant’s comments) “before the UE is allowed to go to DRX, the UE needs to wait for the offset and the timing duration of the SR Inactivity Timer. Therefore, while the SR Inactivity Timer is running, the UE cannot be allowed to go to DRX.
Examiner’s response: Examiner respectfully disagrees. UE is allowed to sleep during the offset period, as described by R2-124962, “We propose an explicit offset that allows the UE to sleep some sub-frames immediately after sending the SR.” (Proposal 1), and “we propose a configurable offset so that the UE can switch to DRX just after sending SR on PUCCH.” (§ 4). SR-inactivity timer is not of concern in current claim, the offset duration, as per R2-124962, is the time when the UE may go to sleep. UE has to wake up when the UL grant is expected.
Applicant’s argument is 
R2-124962 in Fig. 2 describes the offset from subframes 3 to 6 and as per the discussion above, UE may go to sleep during this offset period. UE is expected to receive the grant in subframe 7 and it has to be out of sleep mode before that.
New introduced prior art Lee in Fig.8 shows that PDCCH monitoring starts before the end of SR pending period.
35 U.S.C. §103 rejection to claims are not withdrawn.
Claims 1-10, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over R2-124962, “DRX during UL scheduling”, 3GPP TSG-RAN WG2 #79bis, source Ericsson, ST-Ericsson, Broadcom, Qualcomm, hereinafter “R2-124962”, in view of Lee et al. (US 2015/0201456 A1), hereinafter “Lee”.
Claims 1, 8, 14, 16, and 17:
Regarding claim 1, R2-124962 teaches ‘a method for controlling discontinuous reception (DRX) of a user equipment (UE) (R2-124962’( [title], “DRX during UL scheduling”; [Introduction], “In this contribution we describe an improvement to the current specification that enables UE to switch to DRX during the scheduling of UL data when SR is pending”), comprising: 
‘determining a shortest duration’ (§ 2.1, “all scheduling decisions there will be a minimum scheduling delay before which the grant cannot be provided”; see Fig.1 showing the shortest duration; § 2.2, “a few configurable values for this offset, the network could optimize battery consumption based on its minimum UL scheduling delay”) ‘from a media access control (MAC) entity sending a scheduling request (SR) to expecting an uplink grant (UL grant) in response to the SR’ (Fig. 2, SR transmitted in subframe 3 and receives grant in subframe 7; scheduling activity is controlled by MAC, as disclosed in § 5.4.4 of TS 36.321); 
R2-124962 however does not expressly teach, ‘sr-Response-Round Trip Time-Timer (sr-Response-RTT-Timer)’. ‘sr-Response-RTT-Timer’ , as per spec is ,“duration from a media access control (MAC) entity sending a scheduling request (SR) to expecting an uplink grant (UP grant) in response to the SR” (specification, [0006]). 
A person of ordinary skill in the art however, before the effective filing date of the claimed invention obviously could modify the disclosure by R2-124962 regarding proposal of “specific offset” (Proposal 1) and “SR-inactivity Timer” (Proposal 2) and combine them to form a timer during which a device may go to sleep. The timer would be equivalent to the timer ‘sr-Response-RTT-Timer’, serving the same purpose for DRX mode of operation and come up with the claimed invention (see also Figs. 1 and 2).
A person of ordinary skill would be motivated to modify the disclosure in an attempt to maximize the sleep time for the purpose of reduction of power consumption, as disclosed by R2-124962, “To reduce power consumption it is beneficial to reduce the amount of active time. One such action is DRX through which the receiver can be turned off” (§ 2).
R2-124962 teaches, ‘allocating an sr-Response-Round Trip Time-Timer (sr-Response-RTT-Timer) for the SR, wherein a timing of the sr-Response-RTT-Timer is equal to the shortest duration’ (“scheduling decisions there will be a minimum scheduling delay before which the grant cannot be provided.”; § 2.2, “minimum UL scheduling delay”; § 3, “RRC controls DRX operation by configuring the timers; shortest duration is implied by disclosure of minimum scheduling delay), and 
‘the UE attempts to exit an active state while the sr-Response-RTT-Timer is running’ (§ 2.2, Proposal 1 We propose an explicit offset that allows the UE to sleep some sub-frames immediately after sending the SR; “we propose a configurable offset so that the UE can switch to DRX just after sending SR on PUCCH.” (§ 4)).
R2-124962 however does not expressly teach, but Lee in the same field of endeavor teaches,  “UE does not monitor the PDCCH during the SR pending period” (see Fig.9, step 940) and PDCCH monitoring starts close to the end of the SR pending period (step 830 of Fig. 8) when it expects to receive UL grant (step 860 of Fig.8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine disclosure by Lee and combine with the disclosure by R2-124962 that the UE may allow the UE to sleep some sub-frames immediately after sending the SR” (§ 2.2 of R2-124962) and come up with the claimed invention, 
‘in response to the sr-Response-RTT-Timer expiring and the corresponding SR being pending, entering the active state to expect to receive a Physical Downlink Control Channel (PDCCH) and obtain the UL grant’.
 Combining the disclosures may be with a motivation to efficiently perform the DRX operation , as cited by Lee, “UE prevents an unnecessary PDCCH monitoring operation through the indication
under a communication environment in which the PDCCH is disabled to be actually received after transmitting the SR. Therefore, an efficient DRX operation is performed between the eNB and the UE.” (Lee: [0123]), and reduction of power consumption, described by R2-124962, “To reduce power consumption it is beneficial to reduce the amount of active time. One such action is DRX through which the receiver can be turned off” (R2-124962: § 2).

Claim 8 is for a method on the network side and is complementary to the methods of claim 1. Claim elements are discussed above in claim 1. Claim is rejected based on rejection of claim 1.
Claim 14 is for a user equipment performing method of claim 1. The claim is a change in category with respect to claim 1. Though R2-124962 does not expressly teach a processor and memory in a base station, their presence in a base station is implied. Lee in the same field of endeavor teaches a processor and memory (Lee: [0147]; see also Fig. 11). Claim is rejected based on rejection of claim 1.
Claim 16 for a non-transitory computer readable medium. The claim is a change in category with respect to claim 1. Claim is rejected based on rejection of claim 1.
Claim 17 for a non-transitory computer readable medium. The claim is a change in category with respect to claim 8. Claim is rejected based on rejection of claim 8.
Claim 18 is for a base station performing method of claim 8 . The claim is a change in category with respect to claim 8. Though R2-124962 does not expressly teach a processor and memory in a base station, their presence in a base station is implied. Lee in the same field of endeavor teaches a processor and memory (Lee: [0143]; see also Fig. 11). Claim is rejected based on rejection of claim 8.

Regarding claim 2, combination of R2-124962 and Lee teaches ‘the method according to claim 1’ (discussed above), further comprising: ‘based on the UE being configured with DRX and the SR being sent through a Physical Uplink Control Channel (PUCCH)’ (Fig. 2; 2.1 “SRs are transmitted on a control channel (PUCCH or RACH)” ), ‘starting the sr-Response-RTT-Timer of the SR when sending the SR through the PUCCH’ ( UE can switch to DRX just after sending SR on PUCCH”; Proposal 2: “We propose an SR inactivity timer that allows the UE going to DRX during the scheduling delay; i.e. the time between SR, after the abovementioned offset, and grant”).

Regarding claim 3, combination of R2-124962 and Lee teaches ‘the method according to claim 2’ (discussed above), ‘wherein starting the sr-Response-RTT- Timer of the SR comprises: configuring the MAC entity to start the sr-Response-RTT-Timer of the SR in a first symbol following the UE transmitting the SR through the PUCCH’ (§3, “if sr-InactivityTimer is configured start the sr-InactivityTimer in the srOffset subframe following the current subframe”; “we propose a configurable offset so that the UE can switch to DRX just after sending SR on PUCCH”; start of a subframe includes the first symbol as per the claim).

Regarding claim 4, combination of R2-124962 and Lee teaches ‘the method according to claim 3’ (discussed above), ‘wherein before allocating the sr-Response-RTT-Timer for the SR, the method further comprises: receiving a DRX configuration information, wherein the DRX configuration information comprises a configuration information of the sr-Response-RTT-Timer of the SR’ (R2-124962: § 3, “RRC controls DRX operation by configuring the timers”; Claim 1 discusses how modification of teaching by R2-124962 may be mapped to sr-Response-RTT-Timer).

Claims 5 and 9:
Regarding claim 5, combination of R2-124962 and Lee teaches ‘the method according to claim 4’ (discussed above), ‘wherein receiving the DRX configuration information sent by the network comprises: receiving the DRX configuration information sent by the network through a Radio Resource Control (RRC) signaling’ (R2-124962: § 3, “RRC controls DRX operation by configuring the timers onDurationTimer, drx-InactivityTimer, drx-RetransmissionTimer (one per DL HARQ process except for the broadcast process), the longDRX-Cycle, the value of the drxStartOffset and optionally the drxShortCycleTimer, shortDRX-Cycle, sr-InactivityTimer and srOffset. A HARQ RTT timer per DL HARQ process (except for the broadcast process)”; the above timers configure DRX).

Claim 9 is for a method on the network side and is complementary to the methods of claim 5. Claim elements are discussed above in claim 5. Claim is rejected based on rejection of claim 5.

Regarding claim 6, combination of R2-124962 and Lee teaches ‘the method according to claim 1’ (discussed above),  ‘wherein based on the MAC entity sending the SR through the PUCCH, active periods of a DRX cycle at least comprises: a period during which the sr-Response-RTT-Timer of the SR expires and the SR is pending’ (§ 2.2, From the SR transmission, the UE waits over an offset before it starts monitoring PDCCH due to the pending SR. After the offset (in subframe 7), the UE starts the SR Inactivity Timer and monitors PDCCH.).

	Claims 7 and 10:
Regarding claim 7, combination of R2-124962 and Lee teaches ‘the method according to claim 1’ (discussed above), ‘wherein attempting to exit the active state while the sr-Response-RTT-Timer is running means that the UE exits the active state while the sr-Response-RTT-Timer is running’ (discussed above in claim 1). 
R2-124962 however does not expressly teach, exiting the active state while ‘no other conditions that keep the UE in the active state are met’.
Though not expressly taught, the claim element would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because if any other running process requires the device to be in active state, exiting the active state shall violate conditions for the other process. 

Claim 10 is for a method on the network side and is complementary to the methods of claim 7. Claim elements are discussed above in claim 7. Claim is rejected based on rejection of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
R2-125022 teaches active time for Scheduling Request and optimization of SR mechanism to achieve UE power saving (see § 2.2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462